DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 9/29/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wong (PG-PUB US 2010/0294666, cite in IDS filed on 4/10/2018).
Regarding claim 1, Wong discloses a plasma generating device coupled with magnetic field (ABSTRACT). The apparatus comprises
(1) a vacuum chamber 11 (i.e. a chamber, Figure 1, paragraph [0014]);
(2) a power supply 13 for applying voltage difference between electrodes 5 and 6 within the vacuum chamber 11 to generate plasma by ionizing material (i.e. an energy source…, Fig. 1, paragraphs [0014] – [0015], & [0017]); and 
(3) a superconducting magnet 12 for generating magnetic field in a direction Z perpendicular to the radial direction R of the electric field generated by the power supply 13, wherein a rotating force is generated to rotate the ionized gas generated from the plasma in a direction Ɵ (i.e. a magnetic source…perpendicular…to rotate…in a direction about an axis of the chamber, Figure 1, paragraph [0018]);
wherein a product is discharged from the outputs 9 and 10 (i.e. …product…is extracted from the chamber, Figure 1, paragraph [0014]).
It should be noted that the recitation of “for chemical conversion of natural gas to liquefied form” is in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The limitation of “components in a feedstock natural gas mixture”  and “at least one liquefied natural gas…ionized natural gas mixture” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Moreover, Wong teaches any other gaseous composition can be ionized to plasma in the presence of a power source (paragraph [0015]). Thus, the device of Wong is fully capable of ionizing components in the natural gas.
It should be noted that the limitation of “so as to cause dissociation of natural gas……to form hydrocarbon molecules having increased hydrocarbon chain length from the radicals” is a result of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPPE 2114).
Since the device of Wong comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claims 6 and 7, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 8, Wong teaches a superconducting magnet 12 (Figure 1, paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Wong (PG-PUB US 2010/0294666) as applied to claim 1 above, and further in view of Scannell (US 4,185,213).
Regarding claims 2 and 3, Wong does not teach the energy source comprising an RF energy source or a microwave energy source. However, Scannell discloses a plasma generating device coupled with a magnetic field (ABSTRACT). Scannell teaches that plasma is generated by RF wave or microwave while the magnetic field is positioned in a direction perpendicular to the current (Figures 1, 13 & 14, col. 2, line 12-14, col. 3, line 32-35, & col. 6, line 50-68). Scannell further indicates that the RF wave or microwave energy source can improve plasma generation (col. 3, line 37-68). 
Therefore, it would be obvious for one having ordinary skill in the art to utilize an RF energy source or a microwave energy source as suggested by Scannell in order to improve plasma generation within the device of Wong.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (PG-PUB US 2010/0294666) as applied to claim 1 above, and further in view of Brennan et al (PG-PUB US 2006/0022641).
Regarding claims 4 and 5, Wong does not teach the energy source comprising an infrared energy source or a laser. However, Breanna et al disclose a plasma generating device coupled with magnetic field (ABSTRACT). Brennan teaches that plasma is generated by laser or IR while the magnetic field is positioned in a direction perpendicular to the current, wherein the applied IR or laser energy can cause ionization with relatively little energy input and contribute to more force output per energy input unit (paragraphs [0010], [0043], & [0057]). 
Therefore, it would be obvious for one having ordinary skill in the art to utilize an IR energy source or a laser energy source as suggested by Brennan in order to generate plasma having more force output with relatively little energy input within the device of Wong.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (PG-PUB US 2010/0294666) as applied to claim 1 above, and further in view of Hayes (US 4,500,803).
Regarding claim 9, Wong teaches to use a superconducting magnet 12 for generating magnetic field (paragraph [0018]), but does not teach the magnetic source comprising a permanent magnet. However, Hayes discloses a plasma generating device coupled with magnetic field (ABSTRACT). Hayes teaches that the plasma is generated while the magnetic field is positioned in a direction perpendicular to the current, wherein the magnetic field is generated by  using a permanent magnet (col. 1, line 40-43, col. 2, lines 59-68, & col. 3, lines 1-9). The teaching of Hayes shows that utilizing a permanent magnet is an equivalent configuration for generating magnetic field in a plasma generating device coupled with magnetic field. 
Therefore, it would be obvious for one having ordinary skill in the art to utilize a permanent magnet for generating magnetic field because it is an art-recognized equivalent.
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Wong (PG-PUB US 2010/0294666) as applied to claim 1 above, and further in view of Kaufman et al (US 2009/0056224 A1).
Regarding claim 10, Wong teaches that a product is discharged from the outputs 9 and 10 (Figure 1, paragraph [0014]), but does not teach the apparatus further comprising an array of collectors for collecting the products. However, Kaufman et al discloses a plasma generating device coupled with magnetic field (ABSTRACT paragraph [0009] ). Kaufman teaches that a magnetohydrodynamic generating system comprise a separator for condensing hydrocarbon gases out of the product stream with staged-separation vessels, wherein the staged-separation vessel comprises a condenser separating the stream into a liquid stream and a gas stream (Fig. 1 & 6, paragraph [0020] – [0023], note: the Examiner is reading the staged-separation vessels as being an array of collectors). Kaufman further indicates that the separated products are stored separately for future use.  (para. 0023-0025).
Therefore, it would have been obvious for one of ordinary skill in the art to includes vessels as suggested by Kaufman in order to collect separated products in the vessels for further use within the device of Wong. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No.8,298,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the issued patent.
Conclusion
 Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795